Citation Nr: 1702857	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss.  

2.  Entitlement to an initial increased rating for service-connected migraines, evaluated as 10 percent disabling for the period prior to October 16, 2012, 30 percent from October 16, 2012 to July 23, 2015, and 50 percent disabling on and after July 23, 2015.  

3.  Entitlement to an initial increased rating for service-connected tinea capitis and seborrheic dermatitis, evaluated as noncompensably disabling for the period prior to October 16, 2012, 60 percent disabling from October 16, 2012 to July 23, 2015, and 30 percent disabling on and after July 23, 2015.  

4.  Entitlement to service connection for a neck condition.  

5.  Entitlement to service connection for a lower back condition.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the Air Force from April 27, 1983 to May 27, 1985, from October 3, 1988 to October 31, 1989 and from April 18, 1991 to June 24, 1991.  In addition, the Veteran served in the Air National Guard from January 17, 1997 to July 7, 1997 and from March 10, 1998 to July 19, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2007, and perfected her appeal of this decision in March 2010.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision. On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson (the issue of entitlement to an initial increased rating for tinea capitis and seborrheic dermatitis), the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in March 2016, but the Veteran failed to appear.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The issue of entitlement to service connection for a neck condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has manifested no worse than Level IV hearing acuity in her right ear and Level II hearing acuity in her left ear.

2.  For the period prior to July 23, 2015, the Veteran's service-connected migraine headaches occurred several times a month, and were accompanied by nausea, and light and sound sensitivity more nearly approximating a disability tantamount to characteristic prostrating attacks occurring on an average once a month over several months; however, for this same period, her service-connected migraine headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the period on and after July 23, 2015, the Veteran's service-connected migraine headache disability has been assigned a 50 percent rating, which is the maximum schedular rating authorized for headaches under Diagnostic Code 8100. Referral for extraschedular consideration is not warranted.

4.  The Veteran does not have a diagnosed disease or injury of the lower back.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the period prior to July 23, 2015, the criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).

3.  For the period on and after July 23, 2015, the criteria for an initial rating greater than 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3., §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for service connection for a low back disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2006. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file. VA afforded the Veteran audiological examinations in July 2007, October 2012, and July 2015.   The Veteran was also afforded VA examinations in connection to her migraine headaches in April 2007, October 2012 and July 2015.  In addition, the Veteran was afforded a VA examination in connection to her claimed back disability in April 2007.  

Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on audiological, neurological and physical evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports and opinions, along with her VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159 (c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103 (a), 5103A and 38 C.F.R. § 3.159 

Analysis

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Hearing Loss

The Veteran contends that her service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

The rows in Table VI (printed in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on a controlled speech discrimination test. The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for her bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The Veteran was afforded a VA audiological examination in July 2007.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 35, 40, 40, and 40 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 35, 40, 40 and 35.  The average pure tone threshold was 39 in the right ear and 38 in the left.  Using the Maryland CNC test, speech recognition ability was 92 percent in the right ear and 94 percent in the left ear.  The results of the July 2007 examination correspond to Level I hearing in both ears.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the July 2007 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  

The Veteran underwent another VA audiological examination in October 2012.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 30, 40, 45 and 50 and left ear auditory thresholds in the same frequencies as 30, 45, 40 and 30.  The average pure tone threshold was 41 in both ears.  Speech recognition ability was 92 percent in both ears.  The results of the October 2012 examination correspond to Level I hearing in both ears.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the October 2012 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects her hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).

The Veteran underwent her most recent VA audiological evaluation in July 2015.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 55, 70, 60 and 55 and left ear auditory thresholds in the same frequencies as 55, 65, 55 and 50.  The average pure tone threshold was 60 in the right ear and 56 in the left.  Speech recognition ability was 84 percent in both ears.  The results of the July 2015 examination correspond to Level III hearing in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

However, the Board has also considered the provisions of 38 C.F.R. § 4.86.  At the July 2015 VA examination, the Veteran did have puretone threshold findings at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 or more in the right ear.  38 C.F.R. § 4.86(a).  Thus, pursuant to Table VIA, the results of the July 2015 VA examination corresponds to Level IV in the right ear.  When this value, and the Level II value assigned for the left ear, are applied to Table VII, a noncompensable rating is assigned.  Therefore, the Veteran is not entitled to a higher evaluation for her service-connected bilateral hearing loss under 38 C.F.R. § 4.86(a).  In addition, the Veteran did not have puretone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects her hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a)-(b).  

Based on these results, the Board concludes that an initial compensable rating for the Veteran's bilateral hearing loss is not warranted.  Although the Veteran contends that her bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The above determination is based upon consideration of applicable rating provisions.  In addition, the October 2012 and July 2015 VA examination reports specifically addressed the effects of the Veteran's hearing impairment on her daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

During the October 2012 VA examination, after interviewing and evaluating the Veteran, the examiner diagnosed her with having sensorineural hearing loss in both ears and determined that this disability impacts the ordinary conditions of her daily life, including her ability to work.  In this regard, the Veteran described functional impairments that include walking or driving out into oncoming traffic several times because she did not see or hear them approach.  She also stated that it was becoming increasingly difficult to hear people if they speak to her in a normal tone of voice, commenting that she always has to ask them to repeat themselves in person or on the phone.  

At the July 2015 evaluation, after interviewing and evaluating the Veteran, the examiner diagnosed her with having sensorineural hearing loss in both ears.  When asked whether the Veteran's hearing loss impacts the ordinary conditions of her daily life, including her ability to work, the examiner marked that it did, and noted that the Veteran reported to miss a lot of things.  Specifically, the Veteran reported to experience "gaps" during work meetings and difficulty distinguishing one voice from the other when two or more people spoke at once.  She also stated that it is difficult for her to communicate on the phone, and she often feels as though she is reading lips to understand what people are saying.  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations; however, despite the difficulties experienced by the Veteran when it comes to her hearing acuity and word recognition, there is nothing in the record to show that she experiences difficulty carrying out and performing her activities of daily living, as a result of her hearing loss.  Although she reported to nearly drive into oncoming traffic due to her hearing impairment, the October 2012 VA examiner recommended several attainable courses of action the Veteran could take to help improve her hearing and the Veteran was counseled on the use of communication strategies.  Furthermore, although both examiners noted that the Veteran's hearing loss impacts her ability to work, they did not state or conclude that her hearing disability had a significant effect on her ability to maintain her employment.  In this regard, the Veteran claims that a compensable rating for her bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

The Board has considered the statements made by the Veteran in which she asserted that her hearing loss disability warrants an initial compensable rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that an initial compensable rating is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Migraine Headache

The Veteran's service-connected migraine headaches have been evaluated under Diagnostic Code 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

The Veteran's migraine headache disability, for which she was originally granted service connection by way of the September 2007 rating decision, was initially evaluated as noncompensably disabling, effective July 20, 2006 (the day after her discharge from service).  The Veteran disagreed with this rating.  In the January 2010 rating decision, the AOJ increased the disability rating for the Veteran's migraine headaches to 10 percent disabling, effective July 20, 2006.  The Veteran continued her disagreement with this decision, and perfected a timely appeal of this decision in March 2010.  In the January 2013 rating decision, the AOJ increased the disability rating for the service-connected migraine headaches to 30 percent disabling, effective October 16, 2012.  The Veteran did not express satisfaction with this rating, and following this decision, by way of the August 2015 rating decision, the AOJ increased the disability rating for the service-connected migraine headaches to 50 percent disabling, effective July 23, 2015.  

The Veteran's service treatment records reflect a provisional diagnosis of headaches versus migraines as early as August 2000, and a diagnosis of migraine headaches in January 2001.  These records reflect periodic complaints of, and treatment for, migraine headaches.  VA treatment records dated in September 2006 reflect the Veteran's complaints of migraines of five to six years duration.  

At the May 2007 VA examination, the Veteran provided her medical and military history and described her headaches as gradual in onset, and "reaching a point of intensity [to] which she became nauseated and sensitive to noise or light."  She explained that she used "sumatriptan" for relief of her headache, and sleep helped alleviate symptoms.  According to the Veteran, her headaches began sometime between 1999 or 2000, and initially occurred four to five times per month, lasted a day in duration, and were extremely intense in nature.  She noted that her headaches had improved over the course of time, and currently occurred three to four times a month, but at the same intensity and duration as before.  The Veteran denied "aura both by name and description" and further denied experiencing "a prodromal period."  

According to the Veteran, she then currently experienced headaches three to four times a month, and although her headache persisted for at least a day, her most recent headache that same month lasted for thirty-six hours.  The Veteran was unable to discuss the quality of her headaches except to state that they hurt, and may "stab a little and then become more severe until it pounds and pounds."  According to the Veteran, pain was constantly present during her headaches, and she is nauseated 100 percent of the time during her headache episodes.  She further added that the more she moves around the more nauseated she becomes and she rarely vomits as a symptom of her headaches.  

The Veteran was unsure whether she experiences blurred vision during her migraines, but did note that she sometimes feels as though she may fall over during these episodes.  She commented that for practical purposes, it was necessary for her to rest in a dark and quiet place 100 percent of the time while experiencing a headache.  According to the Veteran, while moving around serves to worsen her headaches, sleep and rest help relieve her symptoms.  She also reported to feel disturbed by the odor of food and sensitive to light during her headache episodes.  

After conducting a physical evaluation of the Veteran, the VA examiner determined that the Veteran met the criteria for migraine without aura.  The examiner noted that, similar to many patients with migraine headaches, the Veteran experiences sensitivity to light between attacks.  The examiner also took note of the Veteran's report that she lost employment during her civilian life due to the frequency of her headaches.  

At the October 2012 VA examination, the Veteran provided her military and medical history and stated that her migraine headache condition began over ten years prior.  The Veteran reported to experience ongoing head pain as a result of her headaches, as well as non-headache type symptoms, to include nausea, sensitivity to light and sensitivity to sound.  The Veteran reported to experience head pain three times a week on both sides of her head.  When asked whether the Veteran was experiencing characteristic prostrating attacks of migraine headache pain, the examiner marked yes and noted that she had been experiencing these attacks more frequently than once per month.  However, it was noted that the Veteran did not experience frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  When asked whether there were any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's headache condition, the examiner marked that there was not.  When asked whether the Veteran's headache condition impacted her ability to work, the examiner marked yes, and noted that the Veteran had to be in a quiet environment at work.  

During a June 2013 VA mental health treatment visit, the Veteran described her migraines as severe.  

The Veteran was afforded another VA examination in July 2015, at which time, she provided her medical history and described how she developed headaches as well as symptoms of nausea and vomiting.  The onset of these symptoms was unknown, but her condition was described as stable.  According to the examiner, the Veteran's headache pain radiates to both sides of her head, worsens with physical activity, and is pulsating or throbbing in nature.  The examiner also noted that the Veteran experiences non headache symptoms, to include nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in her vision.  It was noted that the Veteran's head pain typically lasts one to two days in length.  When asked whether the Veteran had characteristic prostrating attacks of migraine headache pain, the examiner marked yes and noted that she experiences these episodes more frequently than once a month.  The Veteran was also noted to experience very frequent prostrating and prolonged attacks of headache pain.  It was further noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to her headache condition.  When asked whether the Veteran's headache condition impacts her ability to work, the examiner marked yes and explained that the Veteran's productivity would be negatively affected due to pain and other symptoms secondary to her migraine.  

      For the period prior to July 23, 2015

The Board finds that in this case, the clinical evidence for the period prior to July 23, 2015 more closely approximates the level of impairment contemplated by a 30 percent rating.  This is so because throughout the pendency of the appeal, the evidence demonstrates that the Veteran's headache disability has been tantamount to migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported symptoms have been relatively consistent during the pendency of her appeal, which symptoms include ongoing pain, nausea, sensitivity to light, and sensitivity to sound.  As noted above, at the May 2007 VA examination, despite the Veteran's assertions that her headaches had improved over the course of time, they still occurred three to four times a month, lasted a day in duration, and were extreme in severity.  Indeed, the Veteran stated that her most recent headache had occurred that same month and lasted thirty-six hours in duration.  She also described her headaches as painful, noting that they initially presented as "stabbing" in nature, and deteriorated throughout the day.  In addition, the Veteran reported to feel nauseated throughout the day during her headache episodes, and noted that the more she moved around the worse her headache became.  According to the Veteran, sleep and rest help alleviate her symptoms.  The Board also takes into consideration the Veteran's assertion that her employment had been affected as a result of her headaches.  A March 2008 letter from her prior employer at Manpower indicated that the Veteran had worked at Wells Fargo for several days in May.  According to this letter, the Veteran had been scheduled to participate in a group training session for the first two weeks of her assignment at this employment, but the assignment ended after she missed one-and-a-half days of training as a result of her headaches.  

The remaining VA treatment records during this period reflect the Veteran's complaints of ongoing and worsening symptoms attributed to her headache condition.  An October 2008 VA treatment report reflects the Veteran's request for a referral to a "migraine doctor" for enhanced treatment of her symptoms.  During a December 2008 VA treatment visit, the Veteran described her migraines as more problematic, and reported to have radiating pain in her neck and lower back.  She was thereafter assessed with having migraines without mention of intractable pain.  A June 2011 emergency department note reflects the Veteran's primary complaints of frontal/occipital headaches of five days duration.  In October 2012, the Veteran presented with complaints of difficulty breathing and reported that she had woken up with a "bad" migraine headache, for which she had to take medication.  These treatment records further reflect that the Veteran was prescribed with medication for treatment of her headache symptoms.  The Board recognizes the Veteran's competent lay statements describing her symptoms and their effects on her daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The evidence reflects that the Veteran has experienced severe headaches more than once a month throughout the period on appeal.  Indeed, the Veteran has reported to experience ongoing headaches that occur several times a month that are only alleviated with sleep, medication and rest in dark and quiet places.  This suggests to the Board that the Veteran would have experienced headaches even more frequently if she were not taking medication and resting.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Id.  Although the objective medical evidence of record has not characterized the Veteran's headaches as "prostrating," in light of her associated symptomatology and the severe nature of her headaches, the Board concludes that for the period prior to July 23, 2015, the Veteran's headaches have been more aptly described by the criteria necessary for a 30 percent rating.

Resolving reasonable doubt in the Veteran's favor as to the severity of her service-connected migraines, the Board concludes that the criteria for a 30 percent evaluation are met for the period prior to July 23, 2015.  However, the Board does not find that a rating in excess of 30 percent is warranted for the Veteran's headaches at any point throughout this period.  A higher rating of 50 percent presupposes that the headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Simply, the evidence of record does not demonstrate a disability picture characterized by very frequent completely prolonged and prostrating attacks productive of severe economic inadaptability at any point during the appeal period.  The Board acknowledges the Veteran's contentions that she has a difficult time maintaining employment as a result of her headaches.  The Board also takes note of the March 2008 letter issued by the Veteran's employer indicating that the Veteran's assignment at Wells Fargo ultimately ended due to the fact that she missed a training session as a result of her headache condition.  Even taking into consideration the frequency of her headaches which resulted in increased absenteeism in certain positions, and the loss of her position at Wells Fargo, the records reflect that the Veteran was able to obtain and maintain employment throughout the period prior to July 23, 2015.  Indeed, an October 2007 VA treatment report reflects that the Veteran secured employment working for the state, and an August 2009 VA psychiatric note reflects that the Veteran found employment working as a teacher in November 2008.  During a December 2010 VA mental health treatment visit, the Veteran stated that she had recently lost her job as an instructor in July 2010 due to the fact that she had experienced hypoglycemia while "[she] was briefing."  She did not associate the loss of her job to her headache condition.  

The Board acknowledges that the Veteran's headaches and resultant absenteeism led to the loss of her position at Wells Fargo; however, there is nothing in the medical records and examination reports tending to show that the increased absenteeism equates to severe economic inadaptability.  At the October 2012 VA examination, although the examiner determined that the Veteran's headache condition impacted her ability to work, he explained that the Veteran had to be in a quiet environment at work; an explanation that does not does not lead to the conclusion that the effect of her headaches had resulted in severe economic inadaptability.  Moreover, during the June 2013 and October 2014 mental health treatment visit, the Veteran stated that she worked as an administrative on a full-time basis at a weather service company.  

In conclusion, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 30 percent disability rating for the period prior to July 23, 2015, and a higher disability rating is not warranted.  Thus, regardless of the severity of the Veteran's headaches, as no severe economic inadaptability has been shown for this period on appeal, the Board does not find that the Veteran's migraine headache symptoms to be of such severity as to warrant a 50 percent rating.  Thus, for the period prior to July 23, 2015, the Board finds that the Veteran's headaches warrant a disability rating of no higher than the 30 percent assigned for this appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

      For the period on and after July 23, 2015

As discussed above, in the August 2015 rating decision, the AOJ evaluated the Veteran's headache condition as 50 percent disabling, effective July 23, 2015, pursuant to Diagnostic Code 8100.  Under Diagnostic Code 8100, 50 percent is the highest available rating assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating for the period on and after July 23, 2015.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, for the period on and after July 23, 2015, the schedular component of the Veteran's increased rating claim must be denied.  

      Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  The rating criteria for hearing loss is based on a claimant's hearing acuity.  Essentially, the Veteran reports that her hearing acuity is poor and that she has poor word recognition.  As noted above, the Veteran primarily complains that her hearing impairment affects her ability to hear conversations in group situations and meetings, communicate on the phone, and distinguish different voices.  She further stated she feels as though she experiences "gaps" while in a meeting, and feels as though she has to read lips to understand what people are saying.  However, the rating criteria for hearing loss is based on the Veteran's actual hearing acuity, and her symptoms and the type of resulting functional impairment described by her are contemplated in the rating criteria, which accounts for both auditory thresholds and word recognition.  

With respect to the Veteran's service-connected migraine headaches, from the plain language of the disability and the schedular language, it is the prostrating nature of the headaches, and their frequency that gives rise to an evaluation greater than 10 percent, along with longer duration and even more severe - completely prostrating - features that allow for the highest rating.  The Veteran has described her headaches as prostrating attacks of headache pain.  For the period prior to July 23, 2015, she indicated that these prostrating attacks occurred several times a month, and for the period on and after July 23, 2015, she reported to experience these attacks every one to two days.  The Board finds that the rating criteria for migraine headaches contemplate the Veteran's worsening symptoms (pain, nausea, photophobia and phonophobia), the frequency at which these symptoms occur, and the resulting functional impairment due to such symptoms for both periods on appeal.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown that substantially gainful employment is precluded due to the Veteran's service-connected disorders.  Although she attributed her unemployment to her headache disability at the April 2007 VA examination, and it was noted that her headaches led to increased absenteeism, which led to the loss of her job at Wells Fargo in 2007, the Veteran's subsequent employment elsewhere following the loss of this position shows that she was not precluded from obtaining employment due to her headache condition.  

Treatment records dated as recently as 2014 reflect that the Veteran was working on a full-time basis doing administrative type work, and at the July 2015 VA examination, she did not indicate, and the record did not reflect that she was unemployed or unable to fulfill her occupational duties due to her headaches.  Although the July 2015 VA examiner determined that the Veteran's headaches impacted her ability to work, and her productivity was negatively affected during her migraine episodes, this is not evidence the Veteran was precluded from obtaining and maintaining employment as a result of her service-connected migraine headaches; just that her productivity would be negatively affected during her episodes.  

Furthermore, although the Veteran has reported increased absenteeism as a result of her service-connected migraines, she has not contended, and the evidence of record does not reflect that she is unable to obtain or maintain her employment as a result of her service-connected disabilities.  The evidence merely reflects that her work productivity is impacted due to her headaches, and she has to work in a quiet environment to avoid flare-ups or worsening of her condition.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to the Veteran's increased rating claims, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran contends that she developed a low back condition during, and/or as a result of her military service.  

In this discussion, the Board recounts the Veteran's reported symptoms of both her neck and back.  It does so for two reasons.  First, the reports are often from evidence discussing both the neck and the back and artificially separating them serves no useful purpose.  Second, the Board is remanding the neck claim for additional development and this discussion may be useful to the AOJ and an examiner in understanding a history of the reported neck symptoms and findings.  

Review of the Veteran's service treatment records reflects that the clinical evaluation of her spine was shown to be normal at the November 1982 enlistment examination.  In addition, she denied a history of recurrent back pain; bone, joint or other deformity; or arthritis, rheumatism, or bursitis in her medical history report.  In January 1984, the Veteran presented at the U.S. Air Force Hospital with complaints of pain in her left shoulder, mid-back region and left knee.  After undergoing a physical evaluation, the Veteran was assessed her with having fibromuscular pain of unknown etiology.  A June 1984 clinical report reflects the Veteran's complaints of pain surrounding the left side of her neck that radiates downward and throughout the hips.  She further reported ongoing pain in her joints of twenty-eight days duration.  A January 1985 consultation report reflects a provisional diagnosis of polyarthralgia of unknown etiology, and a subsequent clinical report, also dated in January 1985, reflects that the Veteran was seen for follow-up treatment for her left shoulder.  Report of this visit indicates that the Veteran's previous records documented her complaints of polyarthralgia and myalgia of nine months duration.  She was diagnosed with having what appears to be generalized myalgia/arthralgia of unknown origin.  At the February 1985 separation examination, the clinical evaluation of the spine was also shown to be normal, and while the Veteran denied a medical history of recurrent back pain, she did report a history of arthritis, rheumatism, or bursitis, as well as a history of swollen or painful joints.  Also, in the Summary of Defects and Diagnoses section, it was noted that the Veteran had polyarthralgia of undetermined etiology and had failed to comply with recommended subsequent evaluation of her symptoms.  

At the December 1986 enlistment examination, the clinical evaluation of the spine was once again shown to be normal.  However, the Veteran reported a history of arthritis, rheumatism, or bursitis in her medical history report.  During a July 1989 clinical visit, the Veteran complained of pain in the left side of the neck of one week duration.  It was noted that her range of motion had decreased in the left side of the neck, and she was assessed with having a cervical muscle strain.  A September 1992 Physical Profile Serial Report reflects that the Veteran sustained multiple injuries in an automobile accident in January 1992, and was assigned a revised temporary profile of "U3" and "L3."  A November 1992 Physical Profile Serial Report also reflects a physical profile of "U3" and "L3."  A September 1996 physical profile serial report reflects that the Veteran was assigned a revised temporary profile of "U3," and was instructed to refrain from running, marching, lifting or pulling anything heavier than 20 pounds for a specified period of time.  During an August 1997 clinical treatment visit, the Veteran reported pain in her neck and shoulders since Monday of that week.  Physical examination of the cervical spine revealed tenderness to palpation in the trapezius joints bilaterally.  The Veteran was thereafter assessed with having a cervical strain and what appears to be an assessment of bilateral shoulder impingement.  However, the Board notes that the handwritten assessment of the Veteran's shoulder condition is somewhat indecipherable.  At the January 1998 periodic examinations, the clinical evaluation of the spine was shown to be normal, and the Veteran denied a history of recurrent back pain in her medical history report.  

A December 2005 chronological record of medical care reflects that the Veteran presented at the military clinic with complaints of neck and lumbar pain of several years duration.  The Veteran described the pain as a constant "dull ache," and denied any symptoms of sharp pain.  After evaluating the Veteran, the treatment provider assessed her with having neck and lumbar pain, and included notations of osteoarthritis, herniation and muscle strain in the report.  Report of the January 2006 radiologic examination reflects that the Veteran underwent magnetic resonance imagings (MRIs) of her cervical and lumbar spine as a result of her ongoing neck and lumbar spine symptoms.  Results of both MRIs revealed normal alignment of the spine without evidence of fracture or listhesis, and the Veteran was assessed with having a normal cervical spine, and a normal MRI of the lumbar spine without contrast, with the exception of "mild ligamentum flavum redundancy L4-L5 and L5-S1."  In the January 2006 Report of Medical Assessment, the Veteran stated that her neck and back pain had worsened since her last physical examination.  A subsequent January 2006 Chronological Record of Medical Care reflects that the Veteran reported to experience neck pain at her separation examination.  A February 2006 clinical report reflects that the Veteran was seen for follow-up treatment and care of her various health issues, and to review her MRI results.  In a February 2006 Addendum to Medical History (SF 93) form, the Veteran reported a history of neck/back pain, and the March 2006 clinical report reflects an Axis III assessment of neck and back pain.  An April 2006 clinical report reflects that the Veteran woke up that weekend with complaints of pain in her right shoulder and neck that prevented her from turning her head to the right and moving her arm.  

The post-service treatment records reflect that the Veteran underwent a multisystem physical examination in September 2006, during which time, her neck was shown to be supple with structures midline, with no evidence of thyromegaly or adenopathy.  Physical examination of the musculoskeletal system reflects that the Veteran could sit, stand and ambulate without difficulty, and exhibited full range of motion in her extremities times four.  The physical examination findings were also free of clubbing, cyanosis and edema.  

The Veteran was afforded a VA examination in connection to her lumbar spine and neck condition in April 2007.  During the evaluation, the Veteran provided her medical and military history.  With regard to her neck pain, the Veteran stated that her neck is characterized by intermittent painful flare-ups.  She reported to experience pain in the back of the neck that radiates into the upper trapezius region approximately once or twice a month.  She denied any injury in-service, but reported that she was given the medication Flexeril for painful flare-ups during active duty.  She recalled that her military employment was affected by her neck pain, and she lost one day of active duty time in the last full year of her active duty period.  With regard to her low back pain, the Veteran stated that she could not recall being treated for her back during active duty, and whatever pain she had experienced then had resolved.  She further added that her low back pain did not cause any problems, and did not require any form of treatment.  According to the Veteran, her back "causes no functional impairment referable to employment or activities of daily living...."  On physical examination of the neck, the examiner observed no abnormal curvatures or spasm, and no evidence of palpatory tenderness.  The examiner did observe mild local tenderness in the right upper trapezius toward the middle portion.  Physical examination of the back was negative for any abnormal curvature or spasm, and she had normal light touch sensation in the lower extremities.  The Veteran also underwent an x-ray of the cervical spine, the results of which revealed no fracture or malalignment, and she was diagnosed with having a normal cervical spine.  Based on his discussion with, as well as his evaluation of, the Veteran, to include his review of the diagnostic test findings, the VA examiner diagnosed the Veteran with having intermittent cervical myalgia with normal cervical examination despite subjective complaints, and a normal lumbar spine.  

The remainder of the Veteran's VA treatment records reflect her complaints of low back pain, but are negative for a diagnosed low back disease or injury or residuals therefrom.  

The evidence clearly shows the Veteran's complaints of low back pain during her period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a low back so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Service treatment records reflect treatment for, and assessments of low back pain; however, there was no actual clinical finding of chronic low back disability.  Thus, while the Veteran underwent episodes of low back pain while on active duty service, the service treatment records do not reflect a chronic low back disability.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back condition.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131, see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having any diagnosed low back disease or injury.  The Board notes that neither the VA examiner, nor the VA treatment providers, have identified a current disease or residuals of a low back injury, and a review of the entire medical evidence of record is completely absent for a diagnosis pertaining to the low back.  Further, the Veteran has not proffered any evidence to suggest that she has, since filing her claim of service connection in 2006, suffered from any symptoms that could be indicative of a low back disability.  As noted above, during the April 2007 VA examination, the Veteran described her low back as "fine" and indicated that whatever pain she experienced in service had "completely resolved."  According to the Veteran, her low back does not cause problems, nor does it require any form of treatment.  After conducting a physical evaluation of the Veteran, and reviewing her medical records, the VA examiner characterized the lumbar spine as normal.  

Additionally, none of the Veteran's current medical treatment providers have found intrinsic pathology associated with the low back area.  

The Board is more persuaded by the evaluations in which it was concluded that there was no low back pathology because of the more thorough approach taken.  Moreover, the assessment of pain does not equate to underlying disease or residuals of an injury.  In other words, pain itself is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's assertions that she has a low back disorder related to her time in service.  However, as a layperson, the Veteran is not competent to diagnose a condition a complex as a disease or injury of the low back under the facts of this case - where there is no clear onset or event of relevance.  Further, the April 2007 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the competent evidence in the current appeal does not establish that the Veteran has any current low back pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a low back disability not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  

For the period prior to July 23, 2015, an initial increased rating of 30 percent, but no higher, for the service-connected migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period on and after July 23, 2015, an initial rating in excess of 50 percent is denied.  

Entitlement to service connection for low back pain is denied.


REMAND

The Veteran contends that she has a neck disability that developed during her period of service.  

The Board observes that, with respect to the Veteran's National Guard and Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

An overview and recitation of her medical history with respect to her claimed neck condition has been provided in the decision above.  As noted above, the Veteran was assessed with having a cervical strain during an August 1997 clinical visit.  The Veteran's NGB Form 22 reflects that she served in the Air National Guard of Missouri and as a Reserve of the Air Force from April 1995 to December 1997, and had active service from January 1997 to July 1997.  As such, the cervical strain assessment might have been made during a period of ACDUTRA or INACDUTRA.  The ANG/USAFR Point Credit Summary reflects that between March 1997 to March 1998, the Veteran had 219 days of active duty and 24 days of INACDUTRA.  It is unclear whether she had any days of ACDUTRA during this period, and if so, whether the cervical strain diagnosis was made during a verified period of ACDUTRA.  

As noted above, the Veteran was afforded a VA examination in connection to her claimed neck condition in April 2007.  During the evaluation in connection to her migraine headaches, she stated that she suffered neck pain independent of her headache.  She denied any injury to her head and neck, and indicated that her neck pain began in August 2004 with no explanation.  She reported crepitation on neck movement with radiation of pain to her shoulders, particularly when typing.  During her general examination, the Veteran again denied any injury to the neck region, described the nature of her neck pain, and recalled experiencing two severe flare-ups of pain in 2003 and 2006.  Report of the cervical spine x-ray was negative for any fracture or malalignment, and the impression derived from the x-ray was negative for abnormalities, revealing a normal cervical spine.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with intermittent cervical myalgia with normal cervical examination despite subjective complaints.  

Subsequent VA treatment records reflect her complaints of pain in her neck.  At the December 2008 VA treatment visit, upon conducting a physical examination of the Veteran's musculoskeletal system, the treatment provider described the trapezius muscles as tight bilaterally, and observed no paraspinal or spinous process or tenderness to palpation along the length of the spine.  During a June 2013 VA treatment visit, the Veteran reported to experience pain in the right shoulder and neck, which, on a scale from one to ten (with one being the least amount of pain and ten being the highest) she rated as a four.  

The Board finds the April 2007 VA medical opinion somewhat unclear.  Although the examiner characterized the Veteran's cervical examination as normal, he still assessed her with having intermittent cervical myalgia.  However, he did not address whether the Veteran's cervical myalgia was incurred in, and/or causally or etiologically related to his military service.  In light of the Veteran's documented complaints of neck pain in service, as well as her diagnosis of cervical myalgia following service, a medical opinion addressing the relationship between her current neck condition and military service should be provided.  If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during her service in the U.S Air National Guard of Missouri and as a Reserve of the Air Force from April 1995 to December 1997.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

In light of the fact that this claim is being remanded, the Veteran's updated medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting that she identify all VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated her for her claimed neck disability.  This shall specifically include updated treatment records from any VA facility since August 2015.  All such available documents that have not yet been associated with the claims file must be associated with the claims file.   

2. Contact the service department, or other appropriate records repository as appropriate, and request that they provide a line of duty determination concerning the Veteran's period of service in the Air National Guard, including verification of the dates of the Veteran's service in the Air National Guard of Missouri and as a Reserve of the Air Force from April 1995 to December 1997, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  

3.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA orthopedist for the purpose of ascertaining the nature and etiology of any cervical spine disorder(s) she may have.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner must determine whether the Veteran has a cervical spine disorder.  If the Veteran has a cervical spine disorder, express an opinion as to whether it is at least as likely as not, i.e. a 50 percent or greater probability, that the Veteran's cervical spine disorder had its onset during her period of active service, or is/are otherwise related to her military service, to include her complaints of, and treatment for neck pain in service; or whether it is at least as likely as not i.e., a 50 percent or greater probability that any cervical spine disability had its beginning during a verified period of active duty for training or inactive duty for training with the Air National Guard.

If the examiner finds that the Veteran's cervical spine disorder(s) is/are not related to her service, or during a period of active duty for training or inactive duty for training with the Air National Guard, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the remaining claim on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


